Citation Nr: 1604609	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the left shoulder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for depression and stress following a gunshot wound to the left shoulder.  

3.  Entitlement to a disability rating in excess of 10 percent for cervical spine disc syndrome.  

4.  Entitlement to a disability rating in excess of 50 percent for obsessive compulsive disorder with residuals of heat stroke and memory and concentration impairment.  

5.  Entitlement to a temporary total rating for convalescence purposes for treatment of a gunshot wound to the left shoulder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and T.J., family member


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In October 2010, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the record.  This Veterans Law Judge is no longer with the Board, and in January 2015, the Veteran was offered the opportunity for another hearing before a current Veterans Law Judge.  

The issues of a disability rating in excess of 10 percent for cervical spine disc syndrome and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded by the Board in January 2011.  

Also remanded by the Board in January 2011 was the issue of service connection for residuals of heat stroke.  This claim was subsequently granted in a November 2014 Decision Review Officer's decision.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

A review of the Veterans Benefits Management System (VBMS) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted above, the Veteran has previously afforded a video hearing in October 2010 before a Veterans Law Judge who is no longer with the Board.  He was subsequently offered another hearing before a current Veterans Law Judge.  At the time of the October 2010 hearing, the issues on appeal were entitlement to service connection for residuals of heat stroke, subsequently granted by the AOJ in a November 2014 decision, and entitlement to an increased rating for a cervical spine disability.  The latter issue was remanded to the AOJ in January 2011 for additional development, and remains pending.  

On a January 2015 VA Form 9 filed in conjunction with additional issues subsequently on appeal, the Veteran requested an in-person hearing at the RO before a Veterans Law Judge.  As the Veteran has yet to be afforded this requested hearing and has not withdrawn this request, a remand is required.  


Accordingly, the case is REMANDED for the following action:

Schedule a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

